t c memo united_states tax_court neil malcolm cowie and karen christine shunk petitioners v commissioner of internal revenue respondent docket no filed date neil malcolm cowie and karen christine shunk pro_se william j gregg for respondent memorandum opinion wells judge the instant matter is before the court on petitioners’ motion for reasonable administrative and litigation cost sec_1 pursuant to rule and sec_7430 the issues we must decide are whether petitioners were the prevailing_party within the meaning of sec_7430 and whether petitioners have substantiated any recoverable costs for the reasons stated below petitioners’ motion for reasonable costs will be denied background at the time of filing the petition petitioners resided in washington d c petitioner neil m cowie mr cowie is an attorney licensed to practice law in the commonwealth of virginia petitioners proceeded pro_se at all times relevant to the instant motion mr cowie and his father dr james b cowie dr cowie agreed in date that mr cowie would invest funds provided by dr cowie for dr cowie’s benefit to avoid paying two sets of transaction fees and to save time mr cowie deposited funds provided by dr cowie into mr cowie’s existing brokerage account 1although petitioners titled the instant motion motion for litigation costs it appears that petitioners are seeking both administrative and litigation costs we will consider the instant motion as a motion for both administrative and litigation costs 2unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended mr cowie provided regular reports regarding the investments to dr cowie likewise mr cowie provided the information necessary for dr cowie to complete his annual tax returns mr cowie and dr cowie reported their respective shares of the taxable transactions from mr cowie’s brokerage account on their tax returns the brokerage firm however issued only one form 1099-b proceeds from broker and barter_exchange transactions to mr cowie reporting all of the account’s taxable activity on date respondent sent petitioners a draft cp2501 notice listing items where a discrepancy occurred between the amounts reported by the brokerage firm on form 1099-b and those reported on petitioners’ return for taxable_year on date petitioners responded stating that the full amount of each transaction was reported by mr cowie and dr cowie on their respective returns and providing supporting information petitioners received a cp2000 notice dated date stating that respondent had not received a response to the date notice on date petitioners sent their response again subsequently petitioners received a letter dated date that requested that petitioners provide information on a completed schedule d capital_gains_and_losses on date petitioners telephoned the internal_revenue_service irs to determine what additional information was needed the irs representative indicated that petitioners should provide dr cowie’s name address and social_security_number petitioners allege they sent the irs a facsimile with dr cowie’s information on date the date facsimile was not in the administrative file when respondent answered the petition respondent’s counsel received this facsimile from petitioners on date respondent’s counsel forwarded this facsimile to the appeals_office on date respondent issued a statutory_notice_of_deficiency to petitioners the notice determined income_tax due and an addition_to_tax for taxable_year respondent based the determination on information from third-party payors which indicated that petitioners underreported interest dividend and capital_gain income of dollar_figure dollar_figure and dollar_figure respectively the underreported income resulted in a determined deficiency of dollar_figure plus penalties and interest of dollar_figure on date petitioners filed their petition on date the parties filed a stipulation with the court disposing of all of the issues raised in the notice_of_deficiency on date petitioners filed the instant motion discussion the prevailing_party in a tax_court proceeding may be entitled to recover administrative and litigation costs see sec_7430 rule however a taxpayer will not be treated as the prevailing_party if the commissioner’s position was substantially justified sec_7430 see 487_us_552 the fact that the commissioner concedes is not determinative of the reasonableness of the commissioner’s position 86_tc_962 the taxpayer bears the burden of proving he meets the requirements in sec_7430 for an award of costs except that the taxpayer will not be treated as the prevailing_party if the commissioner establishes that the position of the commissioner was substantially justified see rule e the court determines the reasonableness of respondent’s position as of the time respondent took the position sec_7430 respondent took a position in the administrative_proceeding as of the date of the notice_of_deficiency sec_7430 in the judicial proceeding respondent took a position when respondent filed the answer sec_7430 huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part on other grounds and remanding tcmemo_1991_144 respondent’s administrative and litigation positions are substantially justified if they have a reasonable basis in both law and fact see 108_tc_430 respondent is entitled to a reasonable amount of time to evaluate information before changing his position or conceding an issue see 92_tc_760 we conclude that respondent’s position was reasonable and substantially justified in both the administrative and litigation proceedings a significant factor in determining whether the commissioner’s position is substantially justified as of a given date is whether the taxpayer has presented all relevant information under the taxpayer’s control to the appropriate irs personnel sec_301_7430-5 proced admin regs petitioners failed to provide the requisite information about dr cowie for respondent to verify that all the income from the brokerage account had been reported before date petitioners allege that on that date they sent to respondent a facsimile containing that information but respondent’s counsel did not have that information until after the answer was filed once respondent’s counsel sent the requisite information to the appeals_office respondent conceded the instant case accordingly we hold that respondent’s position in the administrative and litigation proceedings was substantially justified and that petitioners are not entitled to recover their administrative or litigation costs petitioners bear the burden of proving the reasonableness of the costs claimed see rule e 100_tc_457 affd in part revd in part and remanded 43_f3d_172 5th cir petitioners proceeded pro_se a pro_se litigant even though an attorney is not entitled to an award of attorney’s fees under sec_7430 87_tc_838 congress intended sec_7430 as a fee shifting statute id pincite however petitioners did not pay or incur fees for legal services id pincite additionally petitioners did not specify an award amount the motion lists only at least hours on the telephone at least twenty five hours generating the petition at least ten hours generating this motion and many additional hours marshalling and copying paperwork the recitation of time spent does not include dates or descriptions of the work done petitioners argue that mr cowie’s time is worth at least dollar_figure per hour 3dollar_figure as increased by a cost-of-living adjustment is the maximum hourly rate provided in sec_7430 absent special circumstances we have considered all of petitioners’ contentions and to the extent they are not addressed herein they are irrelevant moot or without merit to reflect the foregoing an appropriate order and decision will be entered
